Title: From John Adams to James Bowdoin, Sr., 11 June 1789
From: Adams, John
To: Bowdoin, James, Sr.



Dear Sir—
New york June 11th. 1789—

I have recd. the letter you did me the honour to write me on the 30th of May—but have not yet had an opportunity to See Mr Boid—Whenever that Gentleman shall appear, it will be a pleasure to me to give him all the attention and assistance in my power—which may be due to public Justice, and to your recommendation—we proceed slowly: but in digesting Plans so new, so extensive and so important it is impossible to bring Bodies of men to a clear Comprehension of things & a mutual satisfaction, without long deliberation & debate—I called on Sir John Temple last Saturday & tho I was sorry to find him in so ill health. I apprehend with Exercise and Care he will get the better of his Complaint—
With great respects I have the honour to be Sir—Your most Obedt & humble. Servt
John Adams